Citation Nr: 0910115	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  03-27 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with depression.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1958 to February 
1959 and from May 1975 to June 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in October 2002 and 
January 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah, which denied 
the claims.  

The Board remanded the issue of entitlement to a TDIU due to 
service-connected disability in February 2005 for additional 
development, to include providing the Veteran with 
appropriate notice, obtaining updated VA treatment records, 
and scheduling the Veteran for an appropriate examination.  
The matter has been returned to the Board for appellate 
review.

The issue of entitlement to a TDIU due to service-connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's claimed in-service stressors have not been 
corroborated by service records or other credible, supporting 
evidence.  


CONCLUSION OF LAW

The criteria for service connection for PTSD with depression 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2008).  

The Veteran contends that she has PTSD with depression as a 
result of emotional and sexual harassment she suffered while 
stationed at Ft. Eustis, Virginia, during service.  She 
contends that her CSM was sexually harassing her on an almost 
daily basis and kept making sexual innuendos and advances 
towards her, telling her he would get her into bed.  The 
Veteran reports that he kept doing this for over three months 
and then began threatening her with the idea that he would 
have her out of the Army if she did not comply with his 
wishes.  She indicates that she finally broke down and went 
with him to a motel in December 1976, which resulted in 
pregnancy.  The Veteran indicates that she considers this as 
a rape.  She asserts that she requested a transfer soon after 
finding out she was pregnant, never lost the weight she 
gained during pregnancy, had problems with sleeping and 
eating, and had medical conditions that could be attributed 
to anxiety.  She reports that her medical problems continued 
at her next duty station in England and that she was sent 
back to the U.S. two and one-half years into her three year 
tour of duty.  See May 2003 VA Form 21-4138; March 2004 VA 
Form 9.  

An April 2003 statement submitted by D.S.S. reports that she 
has known the Veteran since 1976.  D.S.S. reports that she 
was stationed at Ft. Monroe when the Veteran was stationed at 
Ft. Eustis and that she visited the Veteran several times 
because of the Veteran's problems.  D.S.S. remembers that the 
Veteran's personality changed from cheeriness to troubled as 
a result of her commander threatening her and later distress 
about being pregnant by her Sergeant Major.  

A review of the Veteran's post-service medical records 
clearly indicates that she has been diagnosed with PTSD as a 
result of military sexual trauma.  The Board notes that the 
Veteran has also been diagnosed with bipolar II (recurrent 
major depressive episodes with hypomanic episodes).  See 
e.g., February 2004 psychiatry progress note/mental health 
note.  The most recent diagnosis made has been history of 
PTSD secondary to military events.  See January 2008 progress 
note/mental health note.  Although the evidence does include 
a diagnosis of PTSD tied to the veteran's history of in-
service personal trauma, service connection must still be 
denied as there is no credible supporting evidence that the 
claimed in-service stressors occurred.  

The Veteran's personnel records reveal that she was stationed 
at Ft. Eustis until November 1978, when she was transferred 
to the Military Traffic Management Command (MTMC) at the 
Liverpool Outport in the United Kingdom.  She remained at 
this station until December 1981.  See record of assignments.  
During the time she was stationed at the MTMC, the Veteran 
was recommended for promotion on several occasions and was 
noted to perform her duties in an outstanding manner.  See 
e.g., December 1979 Department of the Army record; September 
1980 DA Form 2156-5A; March 1981 DA Form 2496; AR 623-205 
dated December 1981 and December 1982.  There are no service 
personnel records dated prior to November 1978, when the 
Veteran was still stationed at Ft. Eustis, that reveal she 
exhibited any changes in behavior or mood as a result of the 
incident described.  There is also no indication that she had 
any unauthorized leave or recommendations for discharge as a 
result of any disciplinary problems.  

The Board finds that the Veteran's service personnel records 
do not support a finding, as the Veteran asserts, that she 
requested a transfer soon after finding out she was pregnant.  
First, there are no records indicating that such a request 
was made.  Secondly, the records establish that the Veteran 
remained at Ft. Eustis until November 1978, approximately two 
years after the alleged incident with her CSM that resulted 
in her pregnancy and which she contends was rape.  

The Veteran's service treatment records reveal that during 
her first period of active service, she was admitted to the 
neuropsychiatric service at the U.S. Naval Hospital in 
Portsmouth, Virginia in January 1959 with a diagnosis of 
undetermined psychotic depressive reaction.  During the 
course of admission, the Veteran appeared before a conference 
of psychiatrists who agreed that she had an emotional 
disorder best described as a schizoid personality; it was 
felt that a return to duty would cause an exacerbation of her 
symptoms and thereby require a long period of 
hospitalization.  The diagnosis later changed to schizoid 
personality, manifested by impulsive actions, confusion in 
thinking, bizarre behavior and difficult interpersonal 
relations; predisposition, traumatic childhood and feelings 
of insecurity; stress, routine Naval duties and family 
problems; prognosis, good for civilian life, poor for 
service.  It was the Board of Medical Survey's opinion that 
the Veteran was unfit for further service and the Board 
recommended the Veteran's discharge.  See January 1959 Report 
of Board of Medical Survey.  The Veteran was discharged from 
the hospital on February 11, 1959 and from service on 
February 13, 1959.  See id., see also February 1959 health 
record.  

Service treatment records from the Veteran's second period of 
active service are devoid of complaint of, or treatment for, 
any psychological problems.  She did undergo a psychiatric 
evaluation in November 1973, prior to her enlistment, to 
determine whether she was acceptable for enlistment.  The 
examiner noted a pertinent history of a "breakdown" some 15 
years prior that seemed to be the result of an acute anxiety 
situation characterized by separation from parents and a 
newly married husband.  The examiner reported that since 
then, the only other major difficulty encountered by the 
Veteran had been her divorce and that she appeared to have 
adjusted very well from it, as exemplified by her stable work 
history and establishment of an independent lifestyle.  No 
psychiatric pathology was identified.  See Certificate of 
Psychiatric Evaluation.  The Veteran did report nervous 
trouble of any sort on several occasions throughout her 
second period of service; each time the examining physician 
related it to the psychiatric admission during her first 
period of service.  See reports of medical history and 
examination dated February 1973, June 1980, November 1981, 
October 1982 and August 1983; see also April 1975 report of 
medical history.  The April 1975 examiner indicated that the 
Veteran was mentally stable and the June 1980 examiner 
indicated that the Veteran did not have any recurring 
psychiatric problems.  None of the service treatment records 
reveal that the Veteran was seen with medical problems 
attributed to anxiety.  

The Board notes that the Veteran was seen in January 1983 for 
issues concerning her weight.  See medical record.  She was 
found to be medically unqualified for continuance on active 
duty in May 1983 as a result of bronchospasm with small 
airway dysfunction, not responsive to bronchodilators, 
secondary to poor tolerance; chronic low back pain; and 
status post hemorrhoidal surgery.  See DA Form 3947.  

The Veteran's service treatment records do not support her 
contentions regarding the harassment she endured at the hands 
of her CSM.  Though there is a record of treatment for a 
psychiatric breakdown, this occurred during the Veteran's 
first period of active service, approximately seventeen years 
before the problems with her CSM at Ft. Eustis allegedly 
began.  Service treatment records from the Veteran's period 
of service at Ft. Eustis are devoid of reference to complaint 
of, or treatment for, any psychological problems, and 
examining physicians attributed her complaints of nervous 
trouble to her first period of active service.  In addition, 
the service treatment records do not support the Veteran's 
contentions that she never lost the weight she gained during 
pregnancy, had problems with sleeping and eating, and had 
medical conditions that could be attributed to anxiety.  
Though the Veteran did seek medical attention for a variety 
of problems, there was no mention of anxiety or any other 
psychological complaint.  

There is likewise insufficient post-service corroboration of 
the Veteran's claimed stressors.  The earliest record of 
mental health treatment is dated August 1988, at which time 
the Veteran discussed several problems she had had over the 
past two years, to include family deaths, her sister dying of 
cancer, her own illnesses, and her lifestyle.  The Veteran 
made no mention of any in-service personal trauma or 
harassment; she was assessed with mild situational 
depression.  See progress note.  Subsequent records of mental 
health treatment also do not contain any indication of the 
Veteran's in-service problems.  Rather, the Veteran 
consistently reported other stressors that were exacerbating 
her psychiatric functioning or made no mention of any 
specific stressor.  See e.g. October 1990 medical record 
service treatment plan (childhood traumas; trouble in school; 
failed marriage; several failed intimate relationships; 
trouble in college; particular exacerbation of depression 
dated to two years ago when she first knew of her sister's 
terminal illness, a poor intimate relationship, financial 
problems and her own failing health); December 1991 progress 
note (no job; poor finances); May 1992 VA compensation and 
pension (C&P) examination (chronic depression dating back to 
about 1988); December 1993 psychological evaluation by Dr. 
M.J.T; July 1995 letter from Dr. C.E.A.  

The first mention of any military sexual trauma was reported 
in February 1996, approximately 13 years after the Veteran's 
separation from service.  At this time, the Veteran reported 
the sexual harassment she experienced by the man who 
ultimately intimidated her into a one-night sexual 
relationship that she asserts was not violent, but not 
consensual, and which resulted in her pregnancy.  At that 
time, the examiner indicated that she had first seen the 
Veteran in 1991 and that she had also reported these 
circumstances regarding her son's birth.  See general note 
from Cheyenne VA Medical Center (VAMC).  The same examiner, a 
psychiatric clinical nurse specialist, reported in November 
2000 that the Veteran has consistently reported the military 
sexual harassment and assault that led to her son's birth.  
See psychiatry progress note.  

The Board finds that the post-service medical records are 
insufficient to serve as corroboration for the veteran's 
claim, as is required by 38 C.F.R. § 3.304(f).  As an initial 
matter, the Veteran was not diagnosed with PTSD until 
February 1998, approximately 15 years after her separation 
from service.  See general note.  The Board notes that a 
different February 1998 record found that the Veteran did not 
meet the full criteria of symptoms for a diagnosis of PTSD, 
and was found to have subclinical PTSD instead.  See general 
note.  In addition, even if the Veteran did report an initial 
history of military sexual trauma in 1991, as reported by the 
psychiatric clinical nurse specialist in November 2000, this 
was still eight years following the Veteran's discharge from 
service; treatment records dated prior to 1991 are devoid of 
reference to any in-service stressors.  Consequently, 
although the Veteran has a diagnosis based on his history of 
military sexual trauma, based on the foregoing, the diagnosis 
is not enough to corroborate her claim of in-service sexual 
assault/trauma.  

In conclusion, while the Veteran has medical records 
diagnosing her with PTSD as a result of a military sexual 
trauma, there is no corroborating evidence to prove that a 
sexual assault actually occurred.  The preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved, and service connection for PTSD must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the issuance of the January 2004 rating decision 
that is the subject of this appeal, the Veteran was advised 
of the evidence needed to substantiate a claim for service 
connection for PTSD, to include information specific to her 
claim of in-service sexual assault/trauma, and of her and 
VA's respective duties in obtaining evidence.  See August 
2003 letter.  Accordingly, the duty to notify has been 
fulfilled.  See Gallegos v. Peake, 2008 WL 5421471 (Vet.App. 
2008).  The Board acknowledges that the Veteran was not 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection specific to 
her claim for PTSD, as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  There is no prejudice in proceeding 
with the issuance of a final decision, however, as her claim 
is being denied.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been met 
as the Veteran's service, VA and private treatment records 
have been obtained, to include records from the Social 
Security Administration (SSA).  Her service personnel records 
have also been associated with the claims folder.  The Board 
acknowledges that the Veteran was not afforded an examination 
in connection with her claim for PTSD.  It finds, however, 
that the evidence of record does not warrant obtaining an 
examination or an opinion since the claimed in-service 
stressors have not been corroborated.  See 38 C.F.R. 
§ 3.159(c)(4) (2008).  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

Service connection for PTSD with depression is denied.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that she is afforded every possible consideration.  Such 
development would ensure that her due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008), are met.

The Veteran seeks entitlement to a TDIU due to service-
connected disability.  As noted above, this issue was 
remanded by the Board in February 2005 for additional 
development.  In pertinent part, the RO was instructed to 
adjudicate the claims for increased disability ratings for 
the Veteran's service-connected disabilities and notify the 
Veteran of the decision and of her appellate rights.  The 
Board determined that the Veteran's representative had 
requested a remand in a December 2004 informal hearing 
presentation (IHP) in order for the Veteran's multiple 
service-connected disabilities to be reevaluated.  The 
representative argued that reevaluation was needed in order 
to determine the effects the Veteran's service-connected 
disabilities have on her ability to work and that the claim 
for a TDIU was inextricably intertwined with the 
unadjudicated increased rating claims.  

Review of the claims folder reveals that the RO did not 
adjudicate the Veteran's claims for increased ratings, as 
instructed by the Board.  A remand by the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  In light of the foregoing, the claim for entitlement 
to a TDIU must again be remanded, as it remains inextricably 
intertwined with the yet unadjudicated claims for increased 
ratings.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1990) (issues are inextricably intertwined when they are so 
closely tied together that a final Board decision cannot be 
rendered unless all are adjudicated).  Recent VA treatment 
records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records from the Cheyenne VAMC, dated 
since June 2008.  

2.  Adjudicate the claims for increased 
disability ratings for the Veteran's 
service-connected disabilities (See IHP 
dated December 20, 2004).  The Veteran 
should be notified of the decision and of 
her appellate rights.  If she files a 
notice of disagreement, the RO should 
follow its usual procedures by sending 
her a statement of the case on the 
issue(s) and notifying her of the time 
limit within which she must respond in 
order to perfect an appeal of this 
claim(s) to the Board.  These issues are 
to be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

3.  Thereafter, readjudicate the 
Veteran's claim for a TDIU, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained since the 
issuance of the September 2008 
supplemental statement of the case 
(SSOC).  If the decision with respect to 
the TDIU claim remains adverse to the 
Veteran, she and her representative 
should be furnished a SSOC and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


